Citation Nr: 1014336	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-34 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at Willamette 
Falls Hospital from March 11, 2006, to March 14, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 decisions of the Department 
of Veterans Affairs (VA) Medical Center in Portland, Oregon 
that denied payment of medical expenses.  A notice of 
disagreement was received in June 2006, a statement of the 
case was issued in July 2006, and a substantive appeal was 
received in November 2006.  In his substantive appeal, the 
Veteran requested a Board hearing at the Regional Office 
(RO), which was scheduled in September 2009.  The Veteran 
requested a postponement, which was granted and another 
hearing was scheduled in February 2010.  However, the Veteran 
failed to appear at the hearing and he has not filed a motion 
requesting a new hearing.    

In its May 2006 determinations, the Portland, Oregon VA 
Medical Center (VAMC) determined that at the time the Veteran 
presented at Willamette Falls Hospital on March 6, 2006, it 
was for a medical emergency.  Thus, payment for unauthorized 
medical expenses was made through March 10, 2006, which is 
when the VAMC determined that the Veteran was stable enough 
to be transferred to a VA facility.  Therefore, the issue on 
appeal is entitlement to payment or reimbursement of 
unauthorized medical expenses from March 11, 2006, to March 
14, 2006, which was when the Veteran was discharged from the 
private hospital.


FINDINGS OF FACT

1.  The Veteran is not currently service-connected for any 
disability.

2.  The Veteran received medical care that was provided by 
Oregon City Family Practice at Willamette Falls Hospital from 
March 11, 2006, to March 14, 2006.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  Delay in treatment would have been hazardous to life and 
health.   

5.  A VA facility was not feasibly available at the time the 
Veteran received treatment at Willamette Falls Hospital from 
March 11, 2006, to March 14, 2006.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for medical care received at Willamette 
Falls Hospital from March 11, 2006, to March 14, 2006, have 
been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R.  
§§ 17.120, 17.121, 17.1000, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at 
Willamette Falls Hospital from March 11, 2006, to March 14, 
2006.  Initially, in adjudicating a claim for reimbursement 
of medical expenses, the Board must make a factual 
determination as to whether VA gave prior authorization for 
the non-VA medical care that the Veteran received at 
Willamette Falls Hospital from March 11, 2006, to March 14, 
2006.  See 38 U.S.C.A.  § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet.App. 555 (1994).  In this case, the 
Veteran has never claimed that he had any prior authorization 
from VA for medical treatment at Willamette Falls Hospital 
from March 11, 2006, to March 14, 2006, and there is no 
evidence in the record of such authorization.  Thus, this 
fact is not in dispute. 
  
To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered 
to a veteran in need of such care or services: 

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4)  For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet.App. 45, 49 (1998).

The Veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a) because service connection is not in effect for any 
disability.  Additionally, there is no evidence that the 
Veteran is participating in a rehabilitation program.  The 
provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  

Although the criteria of 38 C.F.R. § 17.120 have not been 
met, it must still be considered whether payment or 
reimbursement for the emergency services for nonservice-
connected conditions in non-VA facilities can be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

The Board observes that these criteria are conjunctive, not 
disjunctive; thus all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

On March 6, 2006, the Veteran presented to the emergency room 
at Willamette Falls Hospital for increasing difficulty in 
breathing and a fever that had gone up to 102 degrees.  The 
Veteran was admitted for treatment of an asthma exacerbation.  
The discharge summary noted that the Veteran had slow 
improvement throughout his hospital stay.  On his date of 
discharge, he was still requiring 02 to keep his saturations 
up.  Off of oxygen, he was 88% at rest, but he was 95% on 
oxygen.  During his time at the hospital, the Veteran was 
treated by physicians from Oregon City Family Practice 
Clinic, P.C.  He was advised to follow up at VA with his 
pulmonologist.   

Although unclear, handwritten notations on copies of the 
hospital bills by VA employees appeared to indicate that the 
Veteran was stable to transfer after March 10, 2006.  It is 
unclear whether these opinions were done by medical 
professionals and no further rational was provided.  

Based on these notations, the VAMC found that when the 
Veteran presented at the private emergency room on March 6, 
2006, it was for a medical emergency and VA facilities were 
not feasibly available.  Thus, payment for unauthorized 
medical expenses was made through March 10, 2006, which is 
when the VAMC determined that the Veteran was stable enough 
to be transferred to a VA facility.  Therefore, the Board 
must determine whether the treatment at Willamette Falls 
Hospital from March 11, 2006 to March 14, 2006 was for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility.   

Significantly, the June 2006 notice of disagreement was 
prepared by Christopher Eilersen, M.D. from Oregon City 
Family Practice who treated the Veteran during the course of 
his hospital stay.  He unequivocally stated that during the 
entire time that the Veteran was at Willamette Falls Hospital 
from March 6, 2006 until March 14, 2006, the VA was on 
divert.  A social worker called VA every day that the Veteran 
was admitted and was told that they were still on divert 
making transferring the Veteran impossible.  He continued 
that because the Veteran had to receive proper medical care, 
he remained at Willamette Falls Hospital until March 14, 
2006.  
  
Primarily at issue in this case are the second and third 
elements as the remainder of the criteria appear to have been 
met.  With regard to subsection (b) of the Millennium Bill, 
based on a review of the record, the hospital record showed 
that after the Veteran was treated in the emergency room, he 
was admitted for additional treatment for asthma 
exacerbation.  Thus, given that medical professionals found 
the need for additional treatment, the Board finds that the 
medical evidence of record clearly shows that a medical 
emergency continued to exist in that the Veteran continued to 
need medical care and to not receive such care would have 
been hazardous to life and health.  

It appears that the primary question hinges on the fact of 
whether a VA facility was feasibly available at the point 
when the Veteran was stable for transfer.  "Feasibly 
available" is not defined in the relevant statute or 
regulation.  See 38 U.S.C.A.  § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  

Dr. Eilersen has clearly stated that the VA did not have a 
bed available for the Veteran during his entire course of 
hospitalization.  Although VAMC staff found that the Veteran 
was stable to transfer to VA facility after March 10, 2006, 
no rational was provided for this opinion and the issue of 
whether a VA facility was feasibly available to care for the 
Veteran was not addressed.  Thus, given the need for 
continuing medical treatment and that a bed was not available 
at the VAMC, the Board does not deem the transfer to this 
facility as feasible.  Thus, based on the evidence of record, 
the Board must conclude that a VA facility was not feasibly 
available to render treatment.  

In consideration of the entire record, the Board finds that 
treatment was for an emergent condition and a VA facility was 
not feasibly available to render the Veteran's care from 
March 11, 2006, to March 14, 2006.  Thus, payment or 
reimbursement of unauthorized medical expenses for medical 
care received at Willamette Falls Hospital from March 11, 
2006, to March 14, 2006, is warranted.     

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue on appeal, the 
satisfaction of VCAA requirements is rendered moot. 


ORDER

Payment or reimbursement of unauthorized medical expenses for 
medical care received at Willamette Falls Hospital from March 
11, 2006, until his discharge from that facility on March 14, 
2006, is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


